


109 HR 5376 IH: To require nationals of the United States that employ

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Ms. McKinney
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To require nationals of the United States that employ
		  individuals in a foreign country to provide full transparency and disclosure in
		  all their operations.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Responsibility for United States Trade Health Act of
			 2006 or TRUTH Act of 2006.
		2.Transparency and
			 disclosure requirements for United States nationals in foreign
			 countries
			(a)RequirementA
			 national of the United States that employs 1 or more individuals in a foreign
			 country, either directly or through subsidiaries, subcontractors, affiliates,
			 joint ventures, partners, or licensees (including any security forces of the
			 national), shall take the necessary steps to provide transparency and
			 disclosure in all its operations, including the full public disclosure of the
			 following:
				(1)Information
			 relating to location, address, and corporate name of all facilities abroad,
			 including such information of all subsidiaries, subcontractors, affiliates,
			 joint ventures, partners, suppliers, or licensees (including any security
			 forces of the national).
				(2)Applicable
			 financial agreements, and investments of partners, suppliers, subsidiaries,
			 contractors, and subcontractors of the national of the United States (including
			 any security forces of the national).
				(3)Worker rights
			 practices and labor standards, including any complaints from employees and
			 violations of local labor laws.
				(4)Age, gender, and
			 number of employees in each facility.
				(5)Wages paid to
			 employees, including policies on overtime pay.
				(6)Working conditions
			 based on current standards of the Occupational Safety and Health Organization
			 for similar operations.
				(7)Programs that
			 educate employees about dangers and safety precautions of any chemical used in
			 the workplace.
				(8)Environmental
			 performance, including toxic release inventory of all pollutants released into
			 the local land, water, or air and disclosure of the amount of natural resources
			 that are extracted, processed, or purchased abroad.
				(9)The existence of
			 security arrangements with state police and military forces or with third party
			 military or paramilitary forces.
				(10)The human rights
			 policy of the national, any complaints received from local communities, and any
			 human rights lawsuits filed against the national.
				(b)DefinitionsIn
			 this section:
				(1)National of the
			 united statesThe term national of the United States
			 means—
					(A)a citizen of the
			 United States or an alien lawfully admitted for permanent residence in the
			 United States; or
					(B)a corporation,
			 partnership, or other business association that is organized under the laws of
			 the United States.
					(2)United
			 statesThe term United States means the States of
			 the United States, the District of Columbia, the Commonwealth of Puerto Rico,
			 and any territory or possession of the United States.
				3.Enforcement and
			 administrative provisions
			(a)Regulatory
			 AuthorityThe President shall issue such rules and regulations as
			 are necessary to carry out the provisions of this Act.
			(b)EnforcementThe
			 President, with respect to his authorities under subsection (a), shall take the
			 necessary steps to ensure compliance (including the monitoring of compliance)
			 with the provisions of this Act and any rules and regulations issued to carry
			 out this Act.
			(c)LiabilityAny
			 person who is in violation of any provision of this Act (or any rule,
			 regulation, license, or order issued to carry out this Act) shall be liable for
			 damages in a civil cause of action initiated in an appropriate United States
			 district court to any individual aggrieved by the act or omission of the person
			 in question, or to the heirs, estate, or other legal representative of the
			 individual.
			
